Case 19-17432-amc           Doc 43     Filed 05/27/20 Entered 05/28/20 08:46:04                       Desc Main
                                       Document Page 1 of 1



                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

   In re:                                           :        Chapter 13
            Colleen I. Robins                                                 :
                                                    :
                                   Debtor           :        Bankruptcy No.       19-17432AMC13

                                                    ORDER

           Upon consideration of the Application for Compensation and Reimbursement of Expenses for
   Michael A. Cataldo, Esquire, counsel for Debtors (the “Application”), and upon Counsel for Debtors’
   request to retain jurisdiction at the Motion to Dismiss hearing on May 26, 2020, IT IS ORDERED THAT:

            1.     The case is dismissed.

            2.     Pursuant to 11 U.S.C. §349(b)(3), the undistributed, pre-confirmation chapter 13 plan
                   payments held by the chapter 13 trustee shall not revest in the Debtors or any other entity
                   pending further order of this court.

            3.                                 June 23
                   A hearing shall be held on _________________________,            11:00 a.m. in
                                                                         2020, at __________
                   Bankruptcy Courtroom No. 4, U.S. Courthouse, 901 Market Street, Philadelphia, PA to
                   consider the Application.

            4.     Any other party who asserts an entitlement to the allowance of an administrative expense
                   pursuant to 11 U.S.C. §503(b) shall file its request with the court and serve all creditors
                   in accordance with the applicable rules of court no later than five (5) days before the
                   hearing date set forth in Paragraph 3 above.

            5.     Counsel for Debtors shall serve a copy of this Order on all creditors and interested parties
                                                                     June 15, 2020
                   and file a Certification of Service on or before _______________________.



       Date: May 27, 2020                                    _________________________________
                                                             Honorable Ashely M. Chan
                                                             United States Bankruptcy Judge

            cc:    Cibik & Cataldo, PC
                   1500 Walnut St. Suite 900
                   Philadelphia, PA 19102

                   Colleen I. Robins
                   6186 Newtown Avenue
                   Philadelphia, PA 19111

                   William C. Miller, Esquire
                   Chapter 13 Standing Trustee
                   P.O. Box 1229
                   Philadelphia, PA 19105
